PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ISOLA et al.
Application No. 14/795,667
Filed: 9 Jul 2015
For: ULTRASONIC MEDICAL PROBE WITH FAILSAFE FOR STERILITY AND ASSOCIATED METHOD
:
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the “PETITION UNDER 37 C.F.R. § 1.183 and MPEP § 1214.07” filed June 17, 2021. This matter is being treated pursuant to 37 CFR 1.181 for entry of the conditional request for continued examination filed May 28, 2021.
 
In response to the Decision by the Patent Trial and Appeal Board issued April 2, 2021, applicant, on May 28, 2021, submitted an amendment and conditional request for continued examination. It is noted that to date the conditional request for continued examination has not been processed. However, in response to the Advisory Action issued June 15, 2021, petitioner herein pursuant to 37 CFR 1.183 seeks to have the conditional request for continued examination and submission (amendment) processed.

A review of the record reflects that the amendment filed May 28, 2021 includes a conditional request for continued examination and authorization to charge the required fee to Deposit Account No. 04-0838. However, a petition is not required to submit a request for continued examination subsequent to the issuance of a decision by the Patent Trial and Appeal Board.

In view thereof, the petition is dismissed as moot.

No fee is due in connection with this matter. A refund of the previously submitted $210.00 fee will issue in due course.

This application is being directed to GAU 3793 for processing of the request for continued examination filed May 28, 2021.




/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions